                Case 1:19-cv-03283-DLC Document 162
                                                161 Filed 03/17/21 Page 1 of 2




                                                                   March 17, 2021
VIA ECF

Hon. Denise L. Cote
United States District Court
Southern District of New York
                                                           MEMO ENDORSED
         Re: TransPerfect Global Inc. v. Lionbridge Technologies, Inc., et ano., No. 1:19-CV-03283
Dear Judge Cote:

        Along with Russo PLLC, this firm represents Plaintiff TransPerfect Global, Inc. in the above
matter. We seek to compel Defendants Lionbridge Technologies and H.I.G. Middle Market LLC to
provide revenue and pricing information (collectively “the Data”) regarding Bristol Myers Squibb
(“BMS”) and UnitedHealth Group (“UHG”) for the period January 1, 2017 to the date the complaint in
this action (“the Relevant Period”) as ordered by the Court on February 3, 2021 (ECF Doc. # 159) (“the
Order”).

        As set forth in the accompanying declaration of my colleague Malcolm Seymour, the Order
established a procedure for the parties to exchange information regarding customers with which they
both did business, to ascertain the competitive impact of Defendants’ access to Plaintiff’s trade secret
information, including pricing to particular customers. By this procedure, the parties were to identify
such customers, called Impacted Clients, and then exchange the applicable Data. Plaintiff designated
BMS and UHG as Impacted Clients, but Defendants have nevertheless failed and refused to provide the
Data for the Relevant Period regarding BMS and UHG.

       Defendants do not deny that BMS and UHG are clients of both Lionbridge and Plaintiff. Nor do
defendants contend that production of the Data for these customers for the Relevant Period would be
burdensome. Indeed, Defendants have produced Data for a number of other Impacted Clients

       Defendants’ sole rationale for refusing to provide the Data for BMS and UHG is that Lionbridge
did not submit a formal proposal for business to either BMS or UHG. However, as set forth in Mr.
Seymour’s accompanying affidavit, Defendants adopt a far too constricted and limited meaning of the
term “proposal” as used in the protocol established for the exchange of Data.

       As set forth in Mr. Seymour’s Declaration, the parties intent was to formulate limitations to
mitigate any burden on the parties while nevertheless fully capturing TransPerfect clients to whom or
which Lionbridge made a bid or proposal, or otherwise solicited for business.




FG:11534372.3
                 Case 1:19-cv-03283-DLC Document 162
                                                 161 Filed 03/17/21 Page 2 of 2
                                                                       March 17, 2021
                                                                       Page 2


             Plaintiff had to rely on Defendants’ knowledge of its own business in determining an appropriate
     way to comprehensively capture the Data while managing the necessary burden. To now claim the
     absence of a “proposal” as a basis for not producing the Data for BMS and UHG contradicts at the very
     least the spirit of the parties’ agreement, and puts form over substance.

             Accordingly, and for the reasons set forth in Mr. Seymour’s accompanying declaration, Plaintiff
     respectfully requests that the Court specifically order Defendants to produce the Data for BMS and
     UHG a date certain within a week of the Court’s determination of this application.


The defendants shall file by noon                Respectfully,
on Friday, March 19, 2021 a
response to this letter. 03.17.21                FOSTER GARVEY PC


                                                 /s/ Andrew J. Goodman
                                                 Andrew J. Goodman
